Citation Nr: 1747188	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1973 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky (Agency of Original Jurisdiction (AOJ)). 

The Veteran testified at a Board hearing at the RO before a hearing officer in January 2013.  A transcript of the proceeding is of record. 

This case was previously before the Board in July 2013.

The Board observes that the Veteran has appealed an issue concerning an overpayment of VA non-service connected benefits. These issues remain before the appropriate AOJ, have not been transferred to the Board and will be addressed in a future Board decision when received at the Board.


FINDINGS OF FACT

1. The Veteran does not manifest PTSD etiologically related to a corroborated in-service occurrence or event.

2. The Veteran's acquired psychiatric disorders first manifested after the first postservice year and are not caused by or related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD was not incurred, nor aggravated, during active service, and may not be presumed to have been incurred during active service. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notification and Assistance

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

As it pertains to development, the Board remanded this matter in 2013 with specific instructions to the AOJ to obtain SSA records and additional VA medical records, as well as to conduct a new examination. A review of the file shows that the SSA documents were provided in April 2016, and additional medical records were provided throughout the time this case has been pending on appeal. The latest medical examination was performed in May 2016. The Board finds substantial compliance with the prior remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998).

A new VA mental health examination was conducted in May 2016. This examination and the expert medical opinion provided therein is sufficient evidence to decide the Veteran's claim. The May 2016 report notes that it is based on the following: the Veteran's military service treatment records (STRs), military service personnel records, military enlistment examination, and military separation examination; the Veteran's DD-214; the Veteran's VA medical records; and the contents of his file located within the Veterans Benefits Management System (VBMS). This report is based upon an accurate review of the Veteran's prior medical history as determined by the Board, describes his current disabilities, and provides reasoned explanations. The Board finds that this examination report is adequate for rating purposes despite arguments to the contrary, which are further addressed below. 

Overall, the requested developments have been completed, the Veteran has identified no outstanding evidence that could be obtained to substantiate his claim, and the Board is unaware of any such outstanding evidence. Given the above, no further action related to the duties to notify and assist is required in this case.

II. Criteria

Service connection may be granted for a current disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The requirement that a current disability exist is satisfied if the claimant had a disability at the time the claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). In order to be entitled to service connection for PTSD, there must be medical evidence of PTSD, medical evidence that establishes a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Corroboration of the stressor is not required when a VA psychiatrist or psychologist diagnoses PTSD resulting from a fear of hostile military or terrorist activity when that fear is consistent with the circumstances of the Veteran's service. 38 C.F.R. § 3.304(f)(3). Corroboration of the existence of a stressor is also not required in certain circumstances when the Veteran was diagnosed with PTSD in service, the Veteran engaged in combat with the enemy and the claimed stressor is related to that experience, or the Veteran was a prisoner of war and the claimed stressor is related to that experience. 38 C.F.R. § 3.304(f)(1), (2), (4). Corroboration of the existence of an in-service stressor is necessary in all other cases.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Analysis

The Veteran contends in his July 2009 statement in support of claim that he suffers from PTSD and/or an acquired psychiatric disorder due in part to one of his neighbors being wounded and another neighbor being killed in action. The Veteran specifically indicates that he has survivor's guilt as a result of these occurrences. The Veteran appears to indicate he was also kicked at one point during service because his weapon jammed, which is noted on one of his medical records as "a drill sergeant beat him up" in 1973 during service. See April 2009 Statement in Support of Claim for PTSD; see also August 2010 Medical Treatment Record-Government Facility. 

The Veteran's file is comprised of STRs covering the period of his service and post-service medical records. His STRs do reflect his report for mental health consultation (MHC) due to "[n]erves" in August 1973. On his May 1974 separation examination, he endorsed frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort. His service personnel records reflect that he was discharged from the military with a diagnosis of a personality disorder after going absent without leave (AWOL) on three separate occasions. 

The psychiatric examination leading to his early discharge described the Veteran's first period of AWOL as returning home to assist his younger brother in a fight with their father, who was a strict disciplinarian. His subsequent AWOLs were an effort to escape what he perceived as an overly strict, authoritarian atmosphere. The Veteran had been unable to relate to officer's and/or noncommissioned officers (NCOs) in a superior/subordinate relationship and could not accept the "harassment" he felt was directed towards him. The psychiatrist noted that, throughout his life, the Veteran had continued difficulty relating to any authority or accepting direction from superiors. His father had been strict and maintained discipline with whatever physical means were available, such as a club or belt. On one occasion, the Veteran had received medical treatment from a beating by his father which required six sutures. In school, the Veteran had been unable to adequately relate to teachers, and his passive-aggressive behavior brought from them the discipline he had grown to dislike. He left school, and entered the military, to escape his father's home. A diagnosis of personality disorder was provided.

The record next reflects treatment for substance abuse and psychiatric symptoms beginning in the 1980s. The subsequent diagnoses included alcohol and substance abuse, major depression, depressive disorder, panic disorder without agoraphobia, personality disorder, adjustment disorder with depressed mood, and bipolar disorder. An April 1995 psychiatric report, conducted for SSA, reported stressors which included the death of the Veteran's mother in a house fire at the age of 13 and being subject to physical abuse during childhood. As it pertained to the military, he only reported never being exposed to combat and receiving an honorable discharge. The examiner diagnosed alcohol dependence, benzodiazepine dependence and rule out anxiety disorder, not otherwise specified (NOS). Another SSA psychiatrist also diagnosed the Veteran with PTSD, but the underlying stressor was not identified.

The Veteran was also diagnosed with schizoaffective disorder in November 1994 by Dr. W.B., and schizophrenia in May 2010 by Dr. J.W. at the Cincinnati VAMC. See November 1994 VA Examination; see also July 2010 Medical Treatment Record-Government Facility. 

Furthermore, the Veteran's VAMC treatment records show that in July 2008 (just prior to filing his claim), he was diagnosed with PTSD. The only potential stressors identified were stabbing his son-in-law during an altercation, his mother dying at age 32 from a fire, and his father dying at age 65 due to pancreatic cancer. However, none of these examination reports identify any military stressor as productive of the Veteran's PTSD. Rather, the Veteran reported his military history as not involving combat or injuries. He did report a hospitalization in service due to weight loss. More recent records identified a stressor as a recent motor vehicle accident. The Veteran also reported flashbacks of carrying "dead bodies" with a military stressor of "(dead bodies in Vietnam)."  See, e.g., VA mental health record dated March 2012.

The Veteran underwent VA examination in June 2010, wherein the examiner found that the Veteran did not meet the diagnostic criteria for PTSD. At this time, the Veteran reported his biggest military stressor as being assaulted by a drill sergeant when he could not properly load his rifle. The examiner provided an Axis I diagnosis of bipolar disorder, NOS and an Axis II diagnosis of personality disorder, NOS.  The examiner opined that the Veteran bipolar disorder was not due to service. In acknowledging the report of trouble sleeping, depression or excessive worry and nervous trouble on the separation examination, the examiner indicated that this appeared more related to an adjustment disorder diagnosis. The examiner found that the Veteran did not manifest PTSD related to the claimed stressor of being assaulted by a drill sergeant.

In July 2013, the Board remanded the appeal for clarification, in part, as to whether the Veteran manifested an adjustment disorder which had its onset in service or was otherwise related to service. The examiner found that the appropriate diagnoses were unspecified personality disorder, unspecified bipolar disorder, opioid use disorder, and stimulant use disorder with the latter 2 diagnoses in remission. The doctor indicated that the Veteran did not meet the diagnostic criteria for any additional mental health conditions. The VA examiner opined that it was less likely than not that Veteran's military service aggravated his personality disorder, as the disorder is stable and inflexible.  The examiner specifically explained that the Veteran's personality disorder accounted for the symptoms he endorsed at the time of separation from service, and that the prior VA examiner erroneously referenced the symptoms as an adjustment disorder as evidence of the Veteran's difficulty adjusting to military life due to his personality disorder. The examiner also found that the Veteran's diagnosed unspecified bipolar disorder was less likely incurred in service as the record reflected the onset of this disorder in 1987. It was also indicated that the opioid and stimulant use disorders first began after service, and were less likely related to service.

The Board first finds that the Veteran does not manifest PTSD due to a corroborated military stressor.  The 2010 and 2016 VA examiner, upon review of the record, found that the Veteran does not meet the diagnostic criteria for diagnosing PTSD. The Veteran was diagnosed with PTSD by an SSA examiner, but no military stressor is identified as productive of PTSD. Additionally, the Veteran has been diagnosed with PTSD in the VA clinic setting, but none of the records identify a military stressor other than the Veteran's report of seeing dead bodies in Vietnam. However, the Veteran's personnel records clearly reflect that he only had service in the Continental United States. The Board finds that this reported stressor is not credible.

Notably, the Veteran himself initially contended that he suffers from PTSD as a result of what happened to his neighbors by events which occurred in 1969 and 1970, and thus did not occur during his service. Indeed, the Veteran did not enter the Army until January of 1973, and was still a teenager at the time of these events. See September 2009 Military Personnel Record. Similarly, the Veteran's contention that he was assaulted by a drill sergeant was found to not be productive of PTSD by the June 2010 VA examiner, and the diagnoses of PTSD in the clinic setting do not identify this claimed stressor as being productive of PTSD. Thus, the criteria for service connection for PTSD have not been met.

The Board next finds that the Veteran's acquired psychiatric disorders first manifested after the first postservice year and are not caused by or related to his active service. The Veteran sought a mental health consultation in August 1973 due to "[n]erves," and endorsed symptoms of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort at his separation. However, a military psychiatric examiner - who reviewed the Veteran's pre-military and military history - found that the Veteran manifested a personality disorder in service. The May 2016 VA examiner, upon a longitudinal history spanning multiple decades, also concluded that the Veteran's symptoms in service represented a personality disorder. The Board finds that these competent opinions hold significant probative weight as the military psychiatrist rendered the diagnosis contemporaneous in time to service while the May 2016 considered the entirety of the record. The Board observes that a personality disorder is not a disease or injury within the meaning of VA law and regulation.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

The Board also finds that the currently diagnosed unspecified bipolar disorder, opioid use disorder, and stimulant use disorders first manifested after service, and are unrelated to service.  The May 2016 VA examiner, upon a longitudinal review of the record and consideration of multiple differential diagnoses, found that unspecified bipolar disorder, opioid use disorder, and stimulant use disorders were the appropriate diagnoses and that such disorders began many years after service, as reflected in the treatment records.

The Veteran contends in his appellate brief that he was of sound mind upon enlistment and did not have a psychiatric condition. He then contends that his condition was aggravated by his service, and requests a new medical examination by a qualified specialist. However, the Board finds that the appropriate diagnosis for his in service symptoms is a personality disorder which is considered a developmental defect by VA regulation and as such, are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and generally not subject to service connection.  38 C.F.R. §3.303(c), 4.9. Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012).

A disability resulting from a mental disorder superimposed upon a personality disorder, though, may be service-connected. VAOPGCPREC 82-90 (July 18, 1990).  However, the May 2016 VA examiner found that the currently diagnosed acquired psychiatric disorders first manifested many years after service and were unrelated to service.

The Board has also considered the comment by the June 2010 examiner who appeared to attribute the Veteran's trouble sleeping, depression or excessive worry and nervous trouble reported on the separation examination as related to an adjustment disorder diagnosis. However, an adjustment disorder was not diagnosed by the examiner. The May 2016 examiner explained that this was an erroneous reference to the Veteran's difficulty in adjusting to military life due to his personality disorder. The Board finds that the May 2016 explanation as to this matter is more persuasive as it includes a rationale for the conclusion reached, and is consistent with the assessment of the military psychiatrist at service separation.

The Board has also considered the Veteran's own personal opinions and beliefs. He is not competent to diagnose PTSD and relate PTSD and or any other acquired psychiatric disorder to an in-service event or otherwise having a causal relationship to service. See Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify). As for his report of continuity of symptomatology, his lay statements alone are insufficient to establish service connection based on continuity alone except for a psychosis. Walker, 708 F.3d at 1338-39. The Veteran was diagnosed at one point with schizoaffective disorder and schizophrenia, which meets the definition of psychoses. 38 C.F.R. §§ 3.309(a), 3.384. Clearly, the Veteran reported trouble sleeping, depression or excessive worry and nervous trouble on his separation examination, but the May 2016 VA examiner specifically attributed those symptoms as a manifestation of his personality disorder. The Board assigns greater probative weight to the opinion of the May 2016 VA examiner who has greater training and expertise than the Veteran is determining whether those symptoms were a manifestation of a personality disorder or psychosis. Thus, the Board finds that the most probative, competent evidence establishes that a psychosis did not manifest within one year of service discharge, and that continuous symptoms since service did not represent continuity of symptomatology of psychosis since service. Thus, the presumptive provisions of 38 C.F.R. § 3.309(a) and continuity provisions of 38 C.F.R. § 3.303(b) are not for application.

The preponderance of the evidence is against the claim. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. 5107(b), 38 C.F.R. 3.102, Gilbert v. Derwinski, 1 Vet. App. 61 (1991). 

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


